Alcan Corporation



Executive Company Vehicle Program



 

 

The company provides designated individuals with a company paid leased vehicle.
The executive is given an allowance that may be spent on a vehicle of the
employee's choosing (Appendix A). The executive may select a vehicle with a cost
in excess of the allowance, but the excess is payable by the individual.

Lease Program

The company has a designated vehicle leasing company that obtains the vehicle
and provides the following services at no cost to the individual.



 

Vehicle Purchase

Maintenance Services

Vehicle Registration

Personal Tax Calculation

Fuel Purchase Credit Card

Vehicle Disposal

Vehicle Operation

The vehicle is available for both business and personal use by the executive and
his/her spouse. Per U.S. Internal Revenue Service Regulation, the driver is
required to maintain records of personal use, because a company provided vehicle
is considered a taxable benefit to the employee. The leasing company provides an
automated reporting system to accommodate this process.

Vehicle Cost Exceeding Allowance

Should the executive select a vehicle in excess of the allowance, the amount
above the allowance will be divided by 50 months (amortization period) and
deductions taken from the employee's paycheck.

Vehicle Disposal

Company vehicles are disposed of after 36 months in service or 60,000 miles
whichever comes first. The driver is given first right to purchase the vehicle
at the book value (28% of the original capitalized cost). Should the driver
decline to purchase the vehicle, the company will take responsibility for
disposing of the vehicle. Any employee deductions for leases over the allowance
cease upon disposal of the vehicle.

--------------------------------------------------------------------------------

APPENDIX A



 

Executive Company Vehicle Program



Allowances

PRESIDENT, ROLLED PRODUCTS AMERICAS AND ASIA $ 40,000         JOB GRADE 43 AND
ABOVE (as approved by VP, Human Resources RPAA) $ 37,000         JOB GRADE 42
AND BELOW (as approved by VP, Human Resources RPAA) $ 32,000

Approved by: David Godsell, VP, HR - RPAA

November 7, 2000